THOMAS, J.
The heirs defendants move for reargument. The opinion sufficiently expresses the views of the court, save in two particulars. It erroneously states that the plaintiff knew of the destruction of'the will some two months after Mrs. Green’s death in 1905. That knowledge came to the plaintiff after Mr. Green’s death in 1908. The statement,' if true, would unfavorably affect the plaintiff, and would aid the heirs, who seek to discredit him. It was not used to support the decision of the issue between the heirs and the plaintiff!. The opinion also erroneously states that certain testamentary declarations of Mrs. Green favorable to the plaintiff followed the introduction of certain letters written by her. The manner of making the letters *422a part of the record may explain, although it does not excuse, the error. But, as suggested in the opinion, the evidence “relatively has slight force, and may be disregarded without weakening the basis of the finding.”
The motion for reargument should be denied, without costs. All concur. "